Citation Nr: 0639595	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  97-33 524	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.	Entitlement to service connection for a chronic acquired 
eye disorder, including as secondary to service-connected 
post-traumatic headaches.

2.	Entitlement to an increased rating for the post-traumatic 
headaches, currently evaluated as 10-percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1970 
to April 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from July 1997         and July 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In the earlier decision, the RO denied 
the veteran's claim for a rating higher than 10 percent for 
his post-traumatic headaches.  The subsequent decision also 
denied claims for service connection for major depressive 
disorder with memory loss and for a chronic acquired 
eye disorder.  During the pendency of this appeal, the 
veteran twice testified at hearings before RO personnel - 
initially in April 1998 and more recently in March 2000.  

In October 2003, the Board denied the claim for service 
connection for major depressive disorder with memory loss.  
The Board remanded the remaining claims for service 
connection for an eye disability and for an increased rating 
for the headaches to the RO (via the Appeals Management 
Center (AMC) in Washington, D.C.) for further development and 
consideration.  After completing the requested development, 
the AMC continued to deny these claims and returned them to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding 
the evidence needed to substantiate the claims on appeal, 
including an explanation of whose responsibility  -- his or 
VA's, it was to obtain that evidence and information.  
Moreover, all relevant evidence necessary for a fair 
disposition of his claims has been obtained.

2.	In December 1970, the veteran sustained a cerebral 
concussion and other injuries in an automobile accident.  The 
RO has since issued a September 1985 administrative decision 
confirming those injuries were in the line of duty.

3.	A May 1996 private ophthalmologist's report indicates a 
diagnosis of a peripheral area of intra-retinal hermorrhaging 
that was believed to be associated with vasculitis.  
Subsequent VA evaluation reports indicate a probable small 
branch retinal vein occlusion in mid-1997, and a February 
1999 VA examination resulted in the diagnoses of myopia, 
presbyopia, and astigmatism.

4.	The competent evidence does not provide an objective basis 
upon which to find that the veteran has a diagnosed eye 
condition that is etiologically related to his military 
service, including his documented head injury in service -- 
and considering the potential likelihood of aggravation of 
pre-existing diminished visual acuity as the consequence of 
this in-service injury.  

5.	There is also no medical evidence indicating or otherwise 
suggesting the veteran's diagnosed vision problems developed 
from his already service-connected post-traumatic headaches.

6.	The veteran currently has a 10 percent rating under 
Diagnostic Code 8045 for his service-connected post-traumatic 
headaches, which is the highest available rating for brain 
disease due to trauma with purely subjective complaints such 
as headache, dizziness, and insomnia.  In order to warrant 
any higher rating for these symptoms, there would need to 
exist a diagnosis of multi-infarct dementia, which is not 
established.

7.	The medical evidence does not show the veteran has 
migraines with characteristic prostrating attacks occurring 
on average once a month over the last several months.  




CONCLUSIONS OF LAW

1.	The veteran does not have a chronic acquired eye disorder 
that was incurred or aggravated in service, or that is 
proximately due to, the result of, or aggravated by his post-
traumatic headache condition.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.310, 4.9 (2006).

2.	The criteria are not met for a rating higher than 10 
percent for the post-traumatic headaches.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic 
Codes (DCs) 8045, 8100    and 9304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(and including a claim for   a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.




As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In accordance with the above requirements, appropriate 
measures have been undertaken to provide the veteran with 
content-specific notice as to the procedures set forth 
through the VCAA for the continued development of his claims.         
Based upon the issuance to him of the RO's October 2001and 
July 2003 VCAA notice correspondence and the AMC's July 2004 
letter (following the Board's October 2003 remand of the 
claims), and the July 1997 SOC (increased rating claim), 
December 1999 SOC (service connection claim) and supplemental 
SOCs (SSOCs) which the veteran has received, the criteria for 
satisfactory notice as defined in the Pelegrini II decision 
have effectively been met.  Significantly,        the initial 
October 2001 notice letter from the RO informed the veteran 
of the general requirements in order to establish a valid 
claim for service connection.    The July 1997 SOC and 
subsequent SSOC's also included citation to and explanation 
of several provisions under the VA rating schedule that 
pertained to   the evaluation of his service-connected 
headache condition, and any related neurological symptoms.  
So the first element of comprehensive VCAA notice,    that 
the veteran is informed of the additional evidence needed to 
substantiate        his claims, has been met.   

The second and third elements of the Pelegrini II analysis 
have also been met.       In this regard, the October 2001 
correspondence primarily set forth an explanation as to the 
procedures by which the veteran himself could provided 
additional evidence to support his claims.  It was requested 
that he present all dates and places of treatment for a 
claimed chronic eye disorder, and that showed a worsening of 
his headache condition, including relevant medical evidence 
and lay statements from others as to the severity of his 
symptoms.  A copy of VA Form 21-4142 (Authorization for 
Release of Information) was enclosed upon which he could 
identify any additional sources of relevant treatment 
records.  Also, the July 2003 correspondence explained to him 
that VA would undertake reasonable measures to assist in 
obtaining all further VA medical records, private treatment 
records, and other Federal records.  The July 2004 notice 
letter issued by the AMC contained substantially similar 
notice information to that already provided.      

Additionally, the AMC's July 2004 correspondence included 
language which requested that the veteran please provide that 
agency with any additional evidence or information in his 
possession pertaining to his claims.  Accordingly, the fourth 
and final element of VCAA notice as set forth in the 
Pelegrini II decision was satisfied as well.

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claims.

The above criteria as to the content of the notice provided 
having been met, it is also required that these VCAA notice 
documents have been sent in a timely manner.  In Pelegrini 
II, the Court defined timely notice as consisting of a 
sequence of events in which the initial notice precedes the 
initial adjudication of the claim under review.  Here, that 
particular set of circumstances has not been met, since the 
October 2001 VCAA letter, and subsequent correspondence, were 
issued                well after the July 1997 and July 1999 
rating actions that are presently on appeal.              
Keep in mind, though, that the VCAA had not yet been enacted 
at the time of that rating decision; Congress did not pass 
the VCAA until several years later --           in November 
2000.  Thus, the RO could not have possibly complied with the 
requirement that VCAA notice precede the initial adjudication 
of the claim,  because the VCAA did not yet even exist.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R.    § 3.159(b)(1); Pelegrini 
II, 18 Vet. App. at 120.  




Moreover, in Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notices were not issued until after 
the initial adjudication in question, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2004), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 
  
Notwithstanding any defect in the timing of the notice 
documentation sent to the veteran, the record reflects that 
sufficient measures have been taken to ensure      that there 
has not been any detrimental effect upon the adjudication of 
the claims  on appeal.  Following the issuance of the most 
recent July 2004 notice letter,        the veteran had ample 
opportunity to respond with additional evidence and 
information to support his claims, in advance of the May 2006 
SSOC continuing  the denial of the claims, and the October 
2006 recertification of this case to          the Board.  
During this timeframe, the AMC scheduled the veteran for VA 
examinations in response to the Board's October 2003 remand 
directive.             The veteran did not report to the 
first set of examinations in November 2004,       and later 
sent notice to the Sacramento VA Medical Center (VAMC) 
cancelling his previously scheduled examinations in May 2005.  
For these reasons, the Board finds that, regardless of the 
timing of the subsequent VCAA notice letter, the veteran   
has been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.      This has 
included obtaining the veteran's service medical records 
(SMRs), and     his outpatient and hospitalization records 
from several VA medical facilities.         He has also 
undergone several VA examinations in connection with the 
claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As mentioned, the AMC arranged for him to 
undergo additional examinations in accordance with the 
Board's October 2003 remand directive.  The veteran cancelled 
the most recent medical examinations that were scheduled for 
May 2005, and at that time requested for his claims to be 
rated based upon the evidence of record.  In support of            
his claims, the veteran has submitted records from a Dr. M., 
a private ophthalmologist, dated from April to June 1996, and 
a July 1996 evaluation report from the North Valley 
Orthopedic and Hand Surgery clinic.  He also provided 
testimony during April 1998 and March 2000 hearings before RO 
personnel.      

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Service Connection

A.	Governing Laws and Regulations

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).


Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised      in order to more thoroughly reflect 
the holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder.  Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).







Also relevant to the claim presently on appeal is 38 C.F.R. § 
3.303(c), which provides that congenital or developmental 
defects are not diseases or injuries for the purpose of VA 
disability compensation and, therefore, generally cannot be 
service connected as a matter of express VA regulation.  See, 
too, 38 C.F.R. § 4.9.  However, VAOPGCPREC 82-90 (July 18, 
1990) holds that service connection may be awarded for 
superimposed disability due to aggravation of congenital 
disease, but not congenital defect.  Where there is 
superimposed disease or injury, service connection for 
resultant disability may be warranted.  38 C.F.R. § 3.303; 
VAOPGCPREC 82-90 (July 18, 1990). See, too, Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 11-99 (Sept. 2, 1999).
   
In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   

B.	Analysis

In objectively evaluating the veteran's claim for service 
connection for a chronic acquired eye disorder, consideration 
is warranted as to whether there exists an association 
between a current diagnosed condition and a documented in-
service head injury (or otherwise with an incident of his 
service), or in the alternative,     whether that condition 
is secondarily related to his already service-connected               
post-traumatic headaches.  

Preliminarily, as the basis for his current claimed 
disability, the veteran has indicated that he developed the 
condition of episodes of intercerebral bleeding beginning in 
1996 which caused him to experience intermittent vision loss.           
He has alleged that this condition is a residual of his 
December 1970 head-injury due an automobile accident while in 
service.  With regard to the present diagnosis of the claimed 
condition, a May 1996 report from Dr. M., an ophthalmologist 
states the diagnosis as a peripheral area of intraretinal 
hermorrhaging which he believed was secondary to vasculitis.  
A June 1997 VA physician's report indicates a similar 
diagnosis of a probable small branch retinal vein occlusion.  
There are no apparent documented reoccurrences of that 
condition since 1997, although this represents sufficiently 
recent evidence as to establish the likelihood of a current 
disability.   See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability); Rabideau v. Derwinski, 2 Vet. 
App. 141,  144 (1992).

It also warrants discussion that a substantial portion of the 
post-service medical evidence establishes diagnosed myopia, 
and presbyopia, and astigmatism, including on a February 1999 
VA examination -- consisting of refractive error of the eye, 
which is listed as a congenital defect or abnormality under 
38 C.F.R. § 3.303.  These particular conditions may be deemed 
to be service-connected only if due to in-service aggravation 
of a pre-existing vision problem, by superimposed injury or 
disease.  See VAOPGCPREC 82-90 (July 18, 1990).  See, too, 
Monroe v. Brown,    4 Vet. App. 513, 514-15 (1993).   

Furthermore, there remains for consideration whether the 
veteran's identified episodes of temporary vision loss, and 
general impairment in level of visual acuity, developed as 
secondary to his already service-connected post-traumatic 
headaches.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. § 3.310(a).  Based upon the veteran's allegations in 
support of his claim, this theory of entitlement also 
requires specific consideration.    

The dispositive issue then is whether the current conditions 
diagnosed have either   a direct causal relationship to his 
military service (i.e., medical nexus), or are associated 
secondarily with his service-connected headaches.  The record 
upon which this question must be determined, consists 
primarily of the veteran's SMRs, and post-service treatment 
records and VA examination reports (of particular note, the 
February 1999 opthalmological examination).  

Previously, in its October 2003 remand of the veteran's 
claim, the Board directed that the veteran should be provided 
another VA examination to determine the appropriate 
diagnosis, and most likely etiology of the claimed eye 
disability --      to include whether directly due to 
service, or secondarily related to his                 post-
traumatic headaches.  However, despite the AMC's attempts to 
arrange         for him to undergo the requested examination, 
he ultimately indicated that he        no longer wanted an 
examination, and instead requested for his claim to decided   
on the evidence already of record.  As indicated, he failed 
to report to the initially scheduled November 2004 
examination, and when the examination was rescheduled for May 
2005, he cancelled it in advance of the scheduled date.  The 
present claim should therefore be considered based entirely 
on the evidence already of record.      

Having reviewed and considered the pertinent medical 
evidence, there is of record a December 1970 private 
hospitalization report indicating the veteran was admitted 
following an automobile accident in which he had sustained a 
cerebral concussion, and multiple facial lacerations.  There 
is no documented instance of vision problems at the time of 
his treatment for injuries related to this incident.  Through 
a September 1985 administrative decision, the RO has since 
confirmed the factual determination that the veteran's 
injuries received during the 1970 automobile accident were 
sustained in the line of duty.  A subsequent entry in the 
veteran's SMRs in January 1972 indicates that he was 
evaluated for complaints of blurred vision when viewing 
objects at a distance.  The diagnosis rendered was myopia and 
astigmatism, with a prescription for eyeglasses recommended.  
There was no reference to any suspected residual of a head 
injury.  The veteran's January 1972 examination for purposes 
of separation is absent for reference to any vision problems 
during service.  The objective measurement of his distant 
vision was    that of 20/30 in both eyes, which was 
essentially unchanged from that noted on his   May 1970 
induction examination.    





Following the veteran's separation from service in 1972, the 
next significant source of evidence of manifestations of a 
visual disorder is provided through the May 1996 report of 
Dr. M., a private treating ophalmologist who diagnosed a 
peripheral area of intraretinal hermorrhanging, believed to 
be associated with vasculitis.  Prior to that timeframe, he 
was noted to have experienced headaches as due to a head 
injury, but with no attendant vision problems mentioned.  
Additional VA medical records throughout 1997 continue to 
indicate a recent small branch retinal vein occlusion, and 
with reference to a similar condition having occurred in 
1987.  In his previous May 1986 statement in connection with 
a prior claim for increased rating solely   for his service-
connected headaches, he mentioned a complaint of periodic 
visual blackouts, although there are not corresponding 
records of that phenomena at that time.  His February 1999 
examination by an optometrist showed some loss of  visual 
acuity.  

Unfortunately, though, there is no statement in the foregoing 
records, or other source, providing any indication as to 
whether the etiology of his eye disorder was specifically due 
to service -- or service-connected post-traumatic headaches.  
Given the initial occurrence of visual problems at least 15 
years after service,    there is simply insufficient 
continuity of symptomatology upon which to meet      the 
medical nexus requirement, as per the theory of direct 
entitlement to service connection.  See 38 C.F.R. § 3.303(d).  
See also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
There is also not of record a competent opinion attributing 
an acquired eye disability to his December 1970 injury, or 
for matter, that would help meet the evidentiary burden of 
establishing that a current refractive disorder of the eye    
(e.g., myopia) underwent substantial in-service aggravation 
due to injury                (a permanent worsening of this 
disability other than due to the natural disease process).  
In the only physician's opinion concerning etiology, the May 
1996 ophthalmologist's report attributes the intraretinal 
condition to vasculitis and does not specifically refer to a 
precipitating cause from service.  




Additionally, there is likewise an absence of evidence to 
demonstrate a secondary medical relationship to the veteran's 
post-traumatic headache condition, either on the basis of 
causation or aggravation of a visual disorder.  While the 
veteran has explained during an April 1998 RO hearing that a 
VA physician informed him that his vision condition was 
related to his headache disorder, to substantiate an 
objective relationship to service on this basis would also 
require concurrent confirmation from the medical records on 
file.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(statement of physician on subject of etiology is necessary 
instead of layperson account in and of itself, as a reliable 
indicator of physician's opinion and underlying medical basis 
of opinion).    

Accordingly, the above medical findings do not meet the 
criteria for an acquired  eye disability that is attributable 
to either a head injury during service or the veteran's 
headaches, which themselves have been determined to have 
developed   as a consequence of the underlying head injury.  

The Board has also taken into consideration the veteran's 
assertions in support of his claim.  However, inasmuch as he 
is a layman, he does not have the necessary    medical 
training and/or expertise to give a probative opinion on the 
etiology of     his claimed eye disability, including whether 
it is due to his verified in-service   head injury, or as 
secondary to his service-connected headache condition.                     
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims for service connection for a chronic acquired eye 
disorder.  So the benefit-of-the-doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).





Increased Rating

A.	Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2006).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2006).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

At the point in time at which the veteran filed his April 
1997 claim for an increased rating for his service-connected 
post-traumatic headaches, as a residual of in-service head 
trauma, this condition was evaluated at the 10-percent level 
under the provisions of 38 C.F.R. § 4.124a, DC 8045-9304 -- 
for a brain disease due to trauma, rated on the basis of 
subjective complaints of headache, dizziness,  insomnia, etc. 





In accordance with DC 8045, when evaluating brain disease due 
to trauma,       purely neurological disabilities such as 
hemiplegia, epileptiform seizures,         facial nerve 
paralysis, etc., resulting from brain trauma are rated under 
the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304, which in turn provides for 
dementia due to head trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  
See 38 C.F.R. § 4.124a.

In addition, under 38 C.F.R. § 4.124a, DC 8100, migraines 
with characteristic prostrating attacks averaging one in two-
months over the last several months warrant a 10 percent 
rating.  Migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a           30 percent rating.  Migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a              
50 percent rating.

B.	Analysis

When consideration is afforded to the provisions of the 
rating schedule for comprehensive evaluation of a disability 
involving the service-connected residuals of head trauma, the 
most objectively supported disability evaluation for the 
veteran's post-traumatic headaches remains that of a 10 
percent rating.  Initially,  per DC 8045, his subjective 
complaints of headaches with associated dizziness, insomnia, 
and other neurological manifestations warrant - at most - a 
10 percent rating in the absence of diagnosed multi-infarct 
dementia (associated with head trauma).  There is no higher 
available rating under this diagnostic code based solely upon 
the presence of these subjective symptoms.  Since there is no 
diagnosis of multi-infarct dementia which has been rendered 
by any treating physician or examination provider while this 
appeal was pending, the application of those provisions for 
assignment of a rating any higher than 10 percent for 
dementia due to head trauma (under the VA General Rating 
Formula for mental disorders other than eating disorders) is 
likewise not required in this instance. 

In addition, there is no specific evidence of any purely 
neurological disability    such as hemiplegia, epileptiform 
seizures, or facial nerve paralysis that, under DC 8045, 
would necessitate evaluation under the corresponding 
diagnostic code for that particular type of neurological 
disorder.    

It remains for discussion whether any higher evaluation is 
still warranted under   DC 8100 pertaining to migraine 
headaches, applicable as an alternative     diagnostic code, 
and notwithstanding the criteria under DC 8045 that, as 
mentioned, would assign a maximum 10 percent evaluation for 
that condition.  Under these criteria, the next higher 30 
percent rating requires characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  Here, though, the relevant evidence does not 
establish that the veteran's headaches have been of this 
requisite frequency and severity to warrant this increased 
rating.

During a VA neurological examination in July 1997 the veteran 
reported having headaches of variable intensity and 
frequency, which he said could last between 20 minutes and 
10-12 hours.  The diagnosis was post-traumatic headaches, 
nonprostrating.  An April 1999 reexamination by the same 
physician revealed the veteran had daily mild pain in and 
around his eyes and forehead, and had to leave work early due 
to headaches three times in the previous year.  The diagnosis 
was again post-traumatic headaches, nonprostrating.  On 
examination again in July 2000, he reported experiencing 
headaches on a daily basis, with sudden onset, estimated at 
the pain level of 2 on average (on a scale of 1 to 10), and 
at the level of 10 during exacerbations.  He was able to 
work, despite the headaches, although he sometimes had flare-
ups while in an occupational environment.  The only diagnosis 
was traumatic headaches.  Subsequent VA outpatient clinical 
records are generally absent for evaluation and treatment for 
a headache disorder.  


Furthermore, in its October 2003 remand, the Board requested 
that the veteran undergo an additional neurological 
examination to obtain more definitive findings upon which to 
evaluate his condition.  A May 2005 examination was scheduled 
for this purpose, but he cancelled it in advance of the 
scheduled examination date.  So his claim has to be 
adjudicated based entirely on the current record.  And the 
above findings do not show headaches of the severity and 
extent that would support the assignment of a higher 30 
percent rating.   

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected post-
traumatic headaches have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating - see 38 C.F.R. § 4.1, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claim for a rating higher than 10 percent 
for the veteran's           post-traumatic headaches must be 
denied.  The preponderance of the evidence is against 
his claim for a higher rating, so the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

The claim for service connection for a chronic acquired eye 
disorder, including as secondary to service-connected post-
traumatic headaches, is denied.

The claim for a rating higher than 10 percent for post-
traumatic headaches is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


